Citation Nr: 1723445	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for human immunodeficiency virus (HIV).

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bowel condition (claimed as constipation).

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to Special Monthly Compensation (SMC) based on loss of use of a creative organ.

7.  Entitlement to service connection for an acquired psychiatric disorder

8.  Entitlement to a compensable rating for left ear high frequency hearing loss.

9.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the lumbar spine (back disability).

10.  Entitlement to an initial rating higher than 20 percent for lumbar radiculopathy of the right lower extremity. 

11.  Entitlement to an initial rating higher than 20 percent for lumbar radiculopathy of the left lower extremity. 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty September 1976 to April 1977 and from June 1978 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the appellant was previously represented by David Huffman, a private attorney.  See December 2010 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  Mr. Huffman is no longer accredited to represent claimants in claims before VA and Mr. Huffman notified the Veteran that he would need to select alternate representation.  To date, the Veteran has not submitted a new VA Form 21-22a designating another individual or Veterans Service Organization as his representative.  Therefore, the Board recognizes the Veteran as proceeding unrepresented in this appeal.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is associated with the claims file.

The issues of service connection for an acquired psychiatric condition and increased ratings for left ear hearing loss, degenerative joint disease of the lumbar spine, lumbar radiculopathy of the right lower extremity, and lumbar radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2004 decision, the RO denied service connection for human immunodeficiency virus (HIV)/acquired immune deficiency syndrome (AIDS); the Veteran did not complete an appeal of that decision.

2.  In an August 2008 rating decision, the RO denied the Veteran's attempt to reopen a claim of entitlement to service connection for HIV for failure to submit new and material evidence.

3.  Evidence added to the record since the August 2008 decision denying service connection for HIV/AIDS, does not relate to an unestablished fact necessary to substantiate that claim and does not raise a reasonable possibility of substantiating that claim

4.  In an October 1998 decision, the RO denied service connection for depression; the Veteran did not timely initiate an appeal of that decision within one year of notification.

5.  Evidence added to the record since the October 1998 decision denying service connection for depression, relates to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim

6.   The Veteran has tinnitus as a result of his service connected left ear hearing loss.

7.  The Veteran's bowel condition is not related to his active service or to a service connected disability.

8.  The Veteran's erectile dysfunction is not related to his active service or to a service connected disability.

9.  The Veteran has loss of use of a creative organ, but this is not due to a service connected disability.


CONCLUSIONS OF LAW

1.  The November 2004 RO decision that denied service connection for HIV/AIDS and the August 2008 rating decision that denied his attempt to reopen this claim are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for HIV have not all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (a) (2016).

3.  The October 1998 RO decision that denied service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).  

4.  The criteria for reopening a claim of entitlement to service connection for an acquired psychiatric condition have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (a) (2016).

5.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2016).

6.  The criteria for entitlement to service connection for constipation are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria for entitlement to service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

8.  The criteria for SMC for loss of use of a creative organ are not met.  38 U.S.C.A. § 1114 (k) (West 2002); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2010 and October 2012.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant audiologic examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Provisions Relevant to Service Connection and Reopening Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Alternately, service connection may be granted on a secondary basis for a disability, which is proximately due to, or the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310.

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015)(including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309 (a)).

Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2004).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result. 38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201 (2004).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2004).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7105 (c) (West 2014).  Here, the Veteran filed a NOD with this decision in December 2004.

If the claimant files a timely NOD and the disagreement is not resolved, the AOJ must provide the claimant and his or her representative, if there is one, with an SOC.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 19.30 (2016).  As a general rule, the appellant must file a substantive appeal within 60 days of the mailing of the SOC or within one year of the notice of the decision being appealed, whichever is later.  38 U.S.C.A. § 7105 (d)(1); 38 C.F.R. § 20.302 (b) (2016).  A substantive appeal consists of a properly completed VA Form 9 or a correspondence containing the necessary information.  38 C.F.R. § 20.200 (2004).  If a claimant fails to respond after receipt of the SOC, the AOJ may close the case.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 19.32 (2014).  Once the AOJ closes the case for failure to complete the appeal to the Board, the AOJ decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



III.  New and Material Evidence - Human Immunodeficiency Virus (HIV)

Prior to the filing of the current claim of entitlement to service connection for a HIV, the AOJ previously denied a claim of service connection for HIV/AIDS in November 2004.  The following month, the AOJ notified the Veteran and is representative at that time of the decision and of the Veteran's procedural and appellate rights.  The Veteran filed a timely NOD in December 2004 but did not file a substantive appeal following the AOJ issuance of an SOC in June 2005.  The AOJ closed the case.  Thus, the November 2004 decision became final.  

He filed a claim to reopen in May 2008 that was denied in an August 2008 rating decision for failure to submit new and material evidence.  That same month, the AOJ informed the Veteran and his representative at the time of the decision and of his procedural and appellate rights.  The Veteran did not did not file a notice of disagreement with this rating decision and no new and material evidence was received within one year of its issuance. Thus, the August 2008 rating decision also became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran's current claim to reopen was received in September 2010.

The November 2004 rating decision, which was the last decision on the merits, denied service connection for HIV/AIDS because his service treatment records were silent for any diagnosis, complaint, treatment or finding of HIV/AIDS; he was first diagnosed with this condition in 1995; and the medical evidence of record did not indicate that this condition was incurred during military service. 

The evidence received since the August 2008 rating decision includes additional lay statements, the Veteran's hearing testimony, and additional VA treatment records.  At his hearing, the Veteran stated that he was first diagnosed with HIV when his Reserve unit was tested in 1995.  Specifically, he believed he contracted HIV through sex with a fellow service member during a drill weekend in approximately 1991 when the condom broke.  Similarly, VA treatment records from November 1990 show that the Veteran sought HIV testing after unprotected sex one month prior and the result of that testing was negative, but he was encouraged to be retested five months later.  The record does not include HIV test results from 1991.  The Veteran could be service connected for a disability that is the result of a disease or injury incurred or aggravated in line of duty during a period of during active duty for training (ACDUTRA) or an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during inactive duty for training (IDT).  See 38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303 (a).  As the Veteran is reporting that this occurred during a drill weekend, or period of IDT, the evidence must show that he sustained an injury in the line of duty.  This is not the situation alleged here.  Instead, the Veteran is alleging that he contracted a disease during IDT, which is insufficient to establish an in-service injury even when accepting this additional evidence as both competent and credible.  As such, this evidence is insufficient to trigger VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (requiring VA to provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim [emphasis added]).

Based on the reasons stated above, this new evidence does not relate to an unestablished fact necessary to substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for HIV have not been met.



IV.  New and Material Evidence - Acquired Psychiatric Disorder

Prior to the filing of the current claim of entitlement to service connection for an acquired psychiatric disability, the AOJ previously denied a claim of service connection for a depression in October 1998.  That same month, the AOJ notified the Veteran and his representative at the time of the decision and of the Veteran's procedural and appellate rights. 

In this case, the Veteran did not file a notice of disagreement with the October 1998 rating decision and no new and material evidence was received within one year of the issuance of the October 1998 rating decision. Thus, the October 1998 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran's current claim to reopen was received in September 2010.

The October 1998 rating decision denied service connection for depression, finding the claim not well-grounded because there was no record of treatment for this condition during service and no nexus between the current disability and the Veteran's active military service.  As such, new and material evidence must relate to one of these unestablished facts.

The evidence received since the October 1998 rating decision includes additional lay statements, his hearing testimony, additional VA treatment records, and a January 2011 VA examination.  In his lay statements, the Veteran has linked his psychiatric symptoms to his service connected disabilities, including his back disability and left ear hearing loss.  A June 2010 VA treatment record notes that the Veteran was very depressed in part due to pain.  The question of whether the Veteran's psychiatric condition was caused or aggravated by his service connected disabilities was not considered in the prior denial and, thus, is new evidence.  This is sufficient to reopen the claim because it would at a minimum trigger VA's duty to provide an examination when considered with the evidence of record at the time of the October 1998 rating decision.  See Shade, 24 Vet. App. at 118-19.

V.  Service Connection - Tinnitus

In his report of medical history in his April 2015 Disability Benefits Questionnaire and at his October 2016 hearing, the Veteran has reported constant ringing in his ears since service.  The Veteran is competent to provide lay evidence of tinnitus as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The question then becomes whether this evidence is credible.  As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  Here, these statements conflict with his other statements.  In a September 2007 VA audiological case history, the Veteran reported periodic (lasting a few seconds) tinnitus since service.  At his January 2011 VA examination, the Veteran reported periodic tinnitus three or four times a year characterized as banging in the ears that had last occurred two months prior.  He did not report recurrent tinnitus at his November 2012 VA examination.  In a June 2014 VA treatment record, the Veteran reports periodic bilateral tinnitus for about a year.  Because of these inconsistent statements, the Board finds the Veteran's recent reports of ongoing constant tinnitus since service to be not credible.  Thus, service connection for tinnitus cannot be established based on continuing symptoms.

Alternately, service connection service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  The Veteran has a current diagnosis of tinnitus and he is service connected for left ear hearing loss.  Additionally, the April 2015 VA examiner found that it was at least as likely as not that the Veteran's tinnitus was a symptom of his service connected hearing loss as tinnitus is known to be a symptom of hearing loss.  Thus, the requirements for service connection of tinnitus secondary to left ear hearing loss have been met and the appeal as to that issue must be granted.


V.  Service Connection - Bowel Condition

The Veteran is also seeking service connection for a bowel condition, originally claimed as constipation.  More recent records show complaints of chronic diarrhea, so the issue has been expanded to encompass both symptoms.

In this case, the Veteran's service treatment records are silent regard to any diagnosis of or treatment for a bowel condition.  

No opinion was provided on the issue of direct service connection.  Here, the Board finds that there is no indication from the record that a bowel condition occurred in service as such, there is no in-service an event, injury, or disease to which the Veteran's current bowel condition can be linked as required for direct service connection.  Indeed, the Veteran has not provided lay evidence of any in-service injury or disease to which his current symptoms can be linked.  Instead, he has argued that this condition was caused by either his HIV medication or his back disability.  As such, an opinion on the question of direct service connection is not necessary.

Turning to the question of secondary service connection, the Board notes that the Veteran has a current diagnosis of chronic diarrhea and has argued that this condition was caused by his HIV medication.  As the Veteran is not service connected for HIV, this condition cannot form the basis of a secondary service connection claim.

Alternatively, in a July 2010 statement, the Veteran argued that his constipation was caused by his back disability.  The Veteran is currently service connected for a back disability, so the Board has considered whether service connection is warranted for his claimed bowel condition secondary to his back disability.

To this end, the January 2011 VA examiner, after reviewing the objective evidence of record, documenting the Veteran's current complaints, and performing a thorough clinical evaluation, found that the Veteran did not have constipation and, in fact, his stools were normal in consistency; therefore constipation was not secondary to service connected low back condition.  The record does not contain a positive medical opinion relating the Veteran's current bowel condition to a service connected disability.

In a July 2010 statement, the Veteran attributed his constipation to his service connected back disability.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  Here, the July 2010 statement made decades after the Veteran's separation from service does not reflect the time of readily identifiable cause-and-effect relationship contemplated by Davidson, Jandreau, and Layno.  As such, a nexus between the Veteran's current bowel complaints and his service connected back disability is too complex for a lay person to render a competent opinion.

Furthermore, the Board notes that prior to the Veteran's claim for service connection his medical treatment records consistently attributed his diarrhea to his non-service connected HIV.  Likewise, in the majority of the Veteran's lay statements, including his hearing testimony, he too has linked this condition to his HIV.  In light of this breadth of conflicting evidence, the Board also finds the July 2010 statement relating this condition to the Veteran's service connected back disability to be not credible.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bowel condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


VI.  Service Connection - Erectile Dysfunction

The Veteran is also seeking service connection for erectile dysfunction.

In this case, the Veteran's service treatment records are silent regard to any diagnosis of or treatment for erectile dysfunction and the Veteran has stated that he first noticed this condition in 2010, right before he put in his claim.  

No opinion was provided on the issue of direct service connection.  Here, the Board finds that there is no indication from the record that erectile dysfunction occurred in service as such, there is no in-service an event, injury, or disease to which the Veteran's current erectile dysfunction can be linked as required for direct service connection.  Indeed, the Veteran has not provided lay evidence of any in-service injury or disease to which his current symptoms can be linked.  Instead, he has argued that this condition was caused by his back disability and its associated medications.  As such, an opinion on the question of direct service connection is not necessary.

Turning to the question of secondary service connection, the Board notes that the Veteran is competent to provide lay evidence of current erectile dysfunction and has argued that this condition was caused by his back disability.  The Veteran is currently service connected for a back disability, so the Board has considered whether service connection is warranted for his claimed erectile dysfunction secondary to his back disability.

To this end, the January 2011 VA examiner, after reviewing the objective evidence of record, documenting the Veteran's current complaints, and performing a thorough clinical evaluation, found that the Veteran's erectile dysfunction was not secondary to service connected low back condition, noting that he did not have autonomic neuropathy.  The record does not contain a positive medical opinion relating the Veteran's current erectile dysfunction to a service connected disability.

Again the Board has considered the Veteran's lay opinion with regard to a relationship between these conditions.  In this case, however, the Veteran's account of an onset of symptoms decades after his separation from service and his conflicting attribution of this condition to his service connected back disability and his non-service connected HIV suggests an etiology too complex for a lay person to render a competent opinion.  See Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1377; Layno, 6 Vet. App. 465, 469.  The Veteran has not alleged and the record does not show that he possesses the requisite medical skill or knowledge to distinguish amongst all the potential causes of this condition.  As such, his July 2010 assertion that his erectile dysfunction was caused by his back disability is not competent evidence of a nexus between the two conditions.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


VII.  SMC - Loss of Use of a Creative Organ

The Veteran also asserts that he is entitled to SMC for loss of use of a creative organ.  SMC is available if a veteran, as a result of a service-connected disability, has lost the use of a creative organ.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).  In this case, the Veteran has erectile dysfunction, but this has not been found to be service connected.  As such, SMC for loss of use of a creative organ is not warranted.


ORDER

New and material evidence has not been received sufficient to reopen the Veteran's claim of service connection for human immunodeficiency virus (HIV); thus the appeal is denied.

New and material evidence has been received sufficient to reopen the Veteran's claim of service connection for an acquired psychiatric disorder; thus, to that extent the appeal is granted.

Service connection for tinnitus is granted.

Service connection for a bowel condition, claimed as constipation, is denied.

Service connection for erectile dysfunction is denied.

SMC for loss of use of a creative organ is denied.


REMAND

As noted above, the Veteran's claim of service connection for an acquired psychiatric disorder is reopened.  The record shows that the Veteran has a current diagnosis of depression and that he is service connected for a back disability with radiculopathy of both lower extremities and left ear hearing loss.  Furthermore, the Veteran has argued that his depression is the result of these disabilities.  This is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although, the Veteran underwent a January 2011 VA examination, this examiner stated that while it "may be possible" that the Veteran's depression was secondary to his service connected mechanical low back pain with radicular symptoms, it was this examiner's opinion that the Veteran's depression was at least as likely as not caused by or a result of his cocaine dependence and HIV.  Secondary service connection may be granted awarded for a disability, which is proximately due to, or the result of an established service-connected disorder or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  This examiner did not address whether the Veteran's psychiatric disorder was aggravated by his service connected disabilities.  Thus an examination and opinion should be obtained on remand.

At his October 2016 hearing, the Veteran reports worsening left ear hearing loss since his last VA audiologic examination in April 2015.  Specifically, he stated that he was having increasing difficulty hearing people.  Also at his October 2016 hearing, the Veteran reported worsening symptoms of degenerative joint disease of the lumbar spine and lumbar radiculopathy of the bilateral lower extremities.  As such, new examinations are necessary to address the Veteran's current symptoms and their impact on his occupational functioning.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support any opinion provided.

a.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder had onset during active service or was caused by active service.

b.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder has been chronically worsened beyond its natural progression by his service-connected left ear hearing loss, degenerative joint disease of the lumbar spine, lumbar radiculopathy of the right lower extremity, and/or lumbar radiculopathy of the left lower extremity.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Schedule the Veteran for a VA audiologic examination by an appropriately qualified examiner for the purpose of ascertaining the Veteran's current level of disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed. 

All indicated studies should be conducted and all findings reported in detail.

This examiner should also clearly address the impact that the Veteran's left ear hearing loss has on his occupational functioning.

3.  Schedule the Veteran for a VA lower back examination by an appropriately qualified examiner for the purpose of ascertaining the Veteran's current level of disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed. 

All indicated studies should be conducted and all findings reported in detail.

a.  Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  The examiner is asked to consider all of the appellant's subjective symptoms, including those present during flare-ups.  Any instability and its severity should be specifically noted.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so

b.  This examiner should also clearly address the impact that the Veteran's back disability has on his occupational functioning.

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

4.  Schedule the Veteran for a VA nerves examination by an appropriately qualified examiner for the purpose of ascertaining the Veteran's current level of disability due to his lumbar radiculopathy of the right and left lower extremities.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed. 

All indicated studies should be conducted and all findings reported in detail.

This examiner should also clearly address the impact that the Veteran's lumbar radiculopathy of the right and left lower extremities has on his occupational functioning.

5.  After completion of the above development and any additional development deemed necessary, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


